
	
		II
		110th CONGRESS
		1st Session
		S. 2395
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mrs. Clinton (for
			 herself and Mr. Rockefeller) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish an adoption process improvement pilot
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Adoption Improvement Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Despite the
			 dramatic increase in the number of adoptions out of foster care since the
			 enactment of the Adoption and Safe Families Act of 1997 (Public Law 105–89; 111
			 Stat. 2115), there are still 114,000 children in foster care with the goal of
			 adoption. Of these, only 13 percent are currently living in a preadoptive home.
			 At the same time, in a given year, 240,000 people in the United States will
			 call for information about adopting a child from foster care. Ultimately,
			 however, only a very small fraction of prospective parents interested in
			 adopting children in foster care will end up doing so. As a result, thousands
			 of needy children will remain in foster care and thousands of prospective
			 parents will remain childless.
			(2)According to a
			 recent study conducted by Harvard University and the Urban Institute in
			 collaboration with the Evan B. Donaldson Adoption Institute, 78 percent of
			 adults who call for information about becoming adoptive parents will not fill
			 out an application or attend an orientation meeting. Only 6 percent of those
			 who call for information actually complete the adoption home study, a
			 requirement for all prospective parents.
			(3)Research shows
			 that prospective adoptive parents often face a number of barriers that
			 discourage them from adopting children out of foster care, including difficulty
			 in accessing the child welfare agency and unpleasant experiences during
			 critical initial contacts with the child welfare agency, as well as ongoing
			 frustration with the agency or aspects of the process. The 2 primary ways
			 people learn about adoption from foster care are the media and word of mouth.
			 Negative experiences with the adoption process have resounding effects as 1
			 parent's frustration is expressed to friends, families, and
			 acquaintances.
			3.Child welfare
			 agency definedIn this Act,
			 the term child welfare agency means an entity of a State, regional
			 or local area, or Indian tribe, that has primary responsibility in such a
			 State, regional or local area, or Indian tribe for the facilitation of
			 adoptions from the child welfare system.
		4.Grant program
			 authorizedThe Secretary of
			 Health and Human Services (referred to in this Act as the
			 Secretary) shall carry out, in accordance with the provisions of
			 this Act, a pilot program of making not less than 10 grants to child welfare
			 agencies that is designed to effect long-range improvements in the adoption
			 process by increasing prospective adoptive parent access to adoption
			 information and strengthening such agencies' responsiveness to prospective
			 adoptive parents.
		5.ApplicationA child welfare agency that desires to
			 receive a grant under this Act shall submit an application at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
		6.Selection of
			 grant recipients
			(a)In
			 generalIn awarding grants under this Act, the Secretary
			 shall—
				(1)select grant
			 recipients on the basis of criteria included in regulations promulgated by the
			 Secretary; and
				(2)take into
			 consideration—
					(A)the quality of
			 the application;
					(B)the demonstrated
			 commitment of the applicant to achieving the goals of the pilot program carried
			 out under this Act; and
					(C)the geographic
			 diversity of the applicant.
					(b)CriteriaIn
			 establishing criteria under subsection (a)(1), the Secretary shall include the
			 requirement that for a child welfare agency to be eligible to receive a grant
			 under this Act, such agency shall comply with each of the following:
				(1)The child welfare
			 agency includes the active involvement of independent, legitimate, marketing
			 and research firms in the design and implementation of the program that will be
			 funded with a grant under this Act, in order to incorporate business and
			 consumer product marketing techniques in the recruitment, training, and
			 retention of adoptive parents. The involvement of academic institutions or
			 nonprofit research institutions in the process and follow-up design may also be
			 included.
				(2)The child welfare
			 agency intends to improve the first contact between prospective adoptive
			 parents and the agency through the following:
					(A)The establishment
			 of a specialized adoption hotline for tracking incoming calls to better
			 understand the adoptive parent attrition rate.
					(B)The hiring of
			 employees with a background in counseling and providing specialized adoption
			 training so such employees answer callers’ requests efficiently. Training shall
			 emphasize the importance of customer service in addition to traditional
			 counseling skills, address the particular needs of workers and supervisors, and
			 stress the importance of reducing staff turnover.
					(C)The establishment
			 of a process to solicit and incorporate feedback from all prospective parents,
			 including those who exit the process early on, in designing and improving the
			 adoption process.
					(3)The child welfare
			 agency—
					(A)will promote
			 recruitment at the start of the process by providing prospective parents with
			 clear, written guidelines about qualifications and grounds for being screened
			 out; and
					(B)will ensure that
			 all staff are trained in skills needed to engage a prospective parent in the
			 adoption process and, when possible, will separate the recruitment and
			 screening processes.
					(4)The child welfare
			 agency coordinates all adoption sources to afford prospective parents immediate
			 access to all children available for adoption.
				(5)The child welfare
			 agency offers an explicit explanation of the adoption process for all
			 prospective families that includes the roles that various workers play,
			 relationships among the different agencies, and the information necessary to
			 navigate through the process. This information shall include the reasoning
			 behind standard adoption procedures, such as home studies, criminal background
			 checks, and psychological and health evaluations.
				(6)The child welfare
			 agency shall provide clear information about the matching process, including
			 expected timeline, to prospective parents.
				(7)The child welfare
			 agency shall provide a clear overview of the adoption process for all
			 prospective families, including—
					(A)the rewards and
			 challenges of the process;
					(B)the availability
			 of and the process of accessing adoption assistance;
					(C)the legal process
			 of adoption; and
					(D)the availability
			 of post-permanency services.
					(8)The child welfare
			 agency shall make every effort to involve successful adoptive parents in
			 aspects of the adoption process, including designing recruitment strategies,
			 training, and matching.
				(9)The child welfare
			 agency shall establish an adoption advisory committee for strengthening
			 procedures for matching waiting children with adoptive parents. The committee
			 shall be composed of adoption professionals, successful adoptive parents, and
			 others with expertise in assessing a child's adoption needs for the purpose of
			 improving the matching process.
				(10)The child
			 welfare agency shall develop a mentoring system linking prospective and
			 established adoptive parents.
				(11)The child
			 welfare agency agrees to comply with the evaluation procedures set forth by the
			 agencies and research entity described in section 8.
				7.Use of
			 fundsA child welfare agency
			 that receives a grant under this Act shall use the grant funds only for
			 activities that—
			(1)decrease the adoptive parent attrition
			 rate, as described in section 6; or
			(2)build upon
			 existing practices that have demonstrated effectiveness in improving the
			 adoption process.
			8.Study
			(a)In
			 generalIn order to provide rigorous research utilizing
			 appropriate, scientifically-based research standards, the Secretary shall carry
			 out, through grant or contract, research into the successes and challenges of
			 the programs established through the grants authorized in this Act. Such
			 research shall—
				(1)employ a
			 standardized data collection tool in order to maximize the synthesis of data
			 across disparate programs;
				(2)assess the
			 success with which participating agencies implement the program components
			 outlined in section 6(b);
				(3)assess the
			 impact, if any, of each program on—
					(A)the retention and
			 attrition of prospective adoptive parents throughout the adoption
			 process;
					(B)the
			 professionalization of child welfare professionals responding to adoption
			 inquiries;
					(C)the number of
			 completed adoptions from foster care; and
					(D)the maintenance
			 of completed adoptions, including the impact, if any, of the program on
			 families’ use of post-adoption services;
					(4)synthesize the
			 successes and challenges of each participating child welfare agency and make
			 recommendations for an overall model of best practice; and
				(5)offer
			 recommendations regarding improvements to the grant program.
				(b)Use of expert
			 entityThe Secretary shall carry out the research described in
			 this section through an entity, including a Federal agency, that has expertise
			 in carrying out research studies relating to adoption, foster care, and child
			 welfare issues, such as child welfare service provision and the adoption of
			 children from foster care.
			(c)ConsultationIn
			 conducting the research described in this section, the expert entity described
			 in subsection (b) shall consult with—
				(1)researchers who
			 are experts in studying child welfare services, particularly those focusing on
			 best practices regarding the adoption of children from foster care;
				(2)child welfare
			 administrators and staff responsible for facilitating the adoption of children
			 from foster care;
				(3)representatives
			 from national child welfare organizations promoting the adoption of children
			 from foster care; and
				(4)parents who have
			 adopted children from foster care.
				(d)Report to
			 congressNot later than 2 years after the dissemination of funds
			 under this Act, the expert entity described in subsection (b) shall submit a
			 report to the Secretary containing the results of the research described in
			 this section. The report shall also—
				(1)be submitted to
			 the Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate; and
				(2)be made publicly
			 available.
				9.Nationwide
			 reviewThe Secretary shall
			 include in the national annual review of child welfare agencies of the
			 Secretary an examination of each State’s progress regarding accessibility and
			 responsiveness of child welfare agencies to prospective adoptive
			 parents.
		10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act $50,000,000.
		
